J-S61023-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

LAMEEK SABEEZ REDDICK

                            Appellant                     No. 605 MDA 2015


           Appeal from the Judgment of Sentence of March 9, 2015
              In the Court of Common Pleas of Dauphin County
             Criminal Division at No.: CP-22-CR-0001858-2014


BEFORE: PANELLA, J., WECHT, J., and STRASSBURGER, J.*

MEMORANDUM BY WECHT, J.:                               FILED OCTOBER 15, 2015

       Lameek Reddick appeals the March 9, 2015 judgment of sentence. We

affirm.

       On December 5, 2013, Harrisburg City Police Officer Chad McGowan

observed     Reddick     driving   a    Chevrolet   Suburban   after   dark    without

illuminated headlamps.         Officer McGowan activated his emergency lights,

intending to make a routine traffic stop. After “an abnormal amount of time”

had passed, Reddick pulled over and exited the Suburban.                      Notes of

Testimony (“N.T.”), 10/14/2014, at 6. Officer McGowan ordered Reddick to

get back into the vehicle. Reddick complied with that instruction, but after



____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
J-S61023-15



returning to the Suburban, he drove away “at a high rate of speed.” Id. at

8.

         Officer   McGowan     pursued     Reddick,   who   eventually    parked   the

Suburban on the 600 block of Seneca Street in Harrisburg.                Reddick then

jumped out of the vehicle and ran from the scene. Officer McGowan gave

chase, but ultimately lost sight of Reddick. He then went back to the area

where Reddick had abandoned the Suburban, where he discovered a

Samsung cell phone on the ground next to the driver’s-side door of the

vehicle.     Officer McGowan also detected an odor of marijuana emanating

from the driver’s-side window of the SUV, which was “partially cracked.” Id.

at 11.

         Because Reddick had abandoned the vehicle, Officer McGowan called

his supervisor, Sergeant Rodriguez,1 and received permission to have it

towed from the scene.           Before the tow truck arrived, Officer McGowan

conducted what the Commonwealth contends was an inventory search of the

vehicle’s passenger compartment. In the center console, Officer McGowan

found a black wallet containing Reddick’s Pennsylvania identification card.

Also in the wallet was the Suburban’s registration, which indicated that a

woman named Star King was the registered owner of the vehicle.                 Beside

the wallet, Officer McGowan found several plastic bags, which contained


____________________________________________


1
         The record does not contain Sergeant Rodriguez’ first name.



                                           -2-
J-S61023-15



marijuana and cocaine.          After discovering these items, Officer McGowan

stopped searching the vehicle because he intended to apply for a search

warrant. Id. at 15.

       Officer McGowan went to King’s home hoping to locate Reddick. King

gave Officer McGowan consent to search her residence, but Reddick was not

there.    King also gave Officer McGowan written consent to search the

Suburban.      Officer McGowan had the vehicle towed to King’s residence,

where he searched the entire passenger compartment, but he did not

discover any additional contraband.

       As a result of these events, Reddick was charged with two counts of

possession of a controlled substance with intent to deliver, possession of

drug paraphernalia with intent to deliver, fleeing or attempting to elude a

police officer, periods for requiring lighted lamps, driving while suspended,

and escape.2 On September 17, 2014, Reddick filed a motion to suppress

the physical evidence that Officer McGowan seized from the Suburban. On

December 16, 2014, following a hearing, the trial court denied Reddick’s

motion to suppress.

       On March 9, 2015, following a stipulated non-jury trial, the trial court

found Reddick guilty of possession of a controlled substance with intent to

deliver, fleeing or attempting to elude a police officer, periods for requiring

____________________________________________


2
     35 P.S. §§ 780-113(a)(30), and 780-113(a)(33); 75 Pa.C.S. §§ 3733,
4302(a)(2), and 1543(a); 18 Pa.C.S. § 5121(a), respectively.



                                           -3-
J-S61023-15



lighted lamps, driving while suspended, and escape. On that same day, the

trial court sentenced Reddick to an aggregate sentence of two to twelve

months’     imprisonment,   followed    by   eighteen   months’   intermediate

punishment.

      On April 5, 2015, Reddick timely filed a notice of appeal. On April 15,

2015, the trial court ordered Reddick to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).         Reddick timely

complied.

      Reddick presents one issue for our consideration:

          Whether the [trial] court erred in denying [Reddick’s] motion
          to suppress evidence where police conducted an unlawful
          inventory search in violation of Article I, Section 8 of the
          Pennsylvania Constitution and the Fourth Amendment to the
          United States Constitution?

Brief for Reddick at 5.

      Our standard of review in addressing a challenge to a trial
      court’s denial of a suppression motion is limited to determining
      whether the factual findings are supported by the record and
      whether the legal conclusions drawn from those facts are
      correct. Our scope of review is limited: “[W]e may consider
      only the evidence of the prosecution and so much of the
      evidence for the defense as remains uncontradicted when read in
      the context of the record as a whole. Where the record supports
      the findings of the suppression court, we are bound by those
      facts and may reverse only if the court erred in reaching its legal
      conclusions based upon the facts.”

Commonwealth v. Levanduski, 907 A.2d 3, 23 (Pa. Super. 2006) (en

banc) (quoting Commonwealth v. Jones, 874 A.2d 108, 115 (Pa. Super.

2005)).

                                       -4-
J-S61023-15



      Initially, the Commonwealth contends that Reddick cannot prevail on

his challenge to the inventory search because he failed to demonstrate a

legitimate expectation of privacy in the Suburban. “[I]n order to prevail [on

a motion to suppress,] the defendant, as a preliminary matter, must show

that he had a privacy interest in the area searched.”               Commonwealth v.

Perea, 791 A.2d 427, 429 (Pa. Super. 2002). In arguing that Reddick failed

to   demonstrate   a     cognizable    privacy     interest    in    the   vehicle,   the

Commonwealth notes that the vehicle was not registered in Reddick’s name,

and Reddick did not present any evidence that King had given him

permission to use the vehicle. We agree.

      “The proponent of a motion to suppress has the burden of establishing

that his own Fourth Amendment rights were violated by the challenged

search or seizure.” Rakas v. Illinois, 439 U.S. 128, 130 n.1 (1978). This

is so because “Fourth Amendment rights are personal rights which, like

some other constitutional rights, may not be vicariously asserted.”                Id. at

133-34 (quoting Alderman v. United States, 394 U.S. 165, 174 (1969)).

Thus, before a defendant may challenge a search or seizure on Fourth

Amendment grounds, he or she must demonstrate a reasonable expectation

of privacy in the area searched or thing seized. Hawkins, 718 A.2d at 267;

Commonwealth        v.     Torres,      764      A.2d   532,        542    (Pa.   2001);

Commonwealth v. Black, 758 A.2d 1253, 1256-58 (Pa. Super. 2000).

      Whether a defendant has a legitimate expectation of privacy is a

component     of   the    merits      analysis    of    the    suppression        motion.

                                        -5-
J-S61023-15



Commonwealth v. Millner, 888 A.2d 680, 691 (Pa. 2005).                      The

suppression court must determine whether the defendant has met this

burden by evaluating the evidence presented both by the Commonwealth

and by the defendant. This Court has explained as follows:

      [G]enerally under Pennsylvania law, a defendant charged with a
      possessory offense has automatic standing to challenge a
      search. “However, in order to prevail, the defendant, as a
      preliminary matter, must show that he had a privacy interest in
      the area searched.”

         An expectation of privacy is present when the individual,
         by his conduct, exhibits an actual (subjective) expectation
         of privacy and that the subjective expectation is one that
         society is prepared to recognize as reasonable.          The
         constitutional legitimacy of an expectation of privacy is not
         dependent on the subjective intent of the individual
         asserting the right but on whether the expectation is
         reasonable in light of all the surrounding circumstances.

      Pennsylvania law makes clear there is no legally cognizable
      expectation of privacy in a stolen automobile. Additionally, this
      Court has declined to extend an expectation of privacy to an
      “abandoned” automobile.

Jones, 874 A.2d at 118 (internal citations omitted).

      In Jones, we held that a defendant did not have a privacy interest

sufficient to challenge the constitutionality of a search of the rental car that

he was driving. In so holding, we explained that the defendant’s “subjective

expectation of privacy was not reasonable where he was the operator of a

rental car but not the named lessee, was not an authorized driver, the

named lessee was not present in the vehicle, [the defendant] offered no




                                     -6-
J-S61023-15



explanation of his connection to the named lessee, and the return date for

the rental car had passed.” Id. at 120.

      Similarly, in Commonwealth v. Burton, 973 A.2d 428 (Pa. Super.

2009), an en banc panel of this Court held that a defendant did not have a

reasonable expectation of privacy in an automobile that was not registered

to him.   Like the defendant in Jones, Burton offered no evidence that he

was authorized to operate the vehicle in question, nor did he explain his

relationship to the vehicle’s registered owner.

      Instantly, as in Jones and Burton, Reddick did not own or lease the

vehicle that the police searched.      The vehicle was registered to King.

Reddick offered no evidence that he was using the vehicle with King’s

permission.   Nor did he offer evidence explaining his connection to the

vehicle or his relationship with King. Because Reddick failed to demonstrate

that he had a cognizable privacy interest in the Suburban, the trial court did

not err in denying his motion to suppress. See Rakas, 439 U.S. at 130 n.1

(“The proponent of a motion to suppress has the burden of establishing that

his own Fourth Amendment rights were violated by the challenged search or

seizure.”).




                                     -7-
J-S61023-15



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2015




                                 -8-